Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 8/12/21 has been entered and fully considered. 
Claims 1, 3-8 remain pending. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-8 directed to an invention non-elected without traverse.  Accordingly, claims 7-8 have been cancelled.

Response to Arguments
Applicant’s arguments, see pages 1-4, filed 8/12/21, with respect to claims 1, 3-6 have been fully considered and are persuasive.  The rejection of 5/13/21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claim 1 is that the prior art does not teach or fairly suggest a vertical gas distribution device for aerobic compost, comprising: a compost chamber, a compost bin, a compost heap, a percolate tank, and a plurality of gas distribution branch pipes, the plurality of gas distribution branch pipes being disposed at a bottom of the compost chamber, each gas distribution branch pipe being movable up and down along .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4326874 is pertinent as it discloses a composting system with an aeration system comprising movable lance aeration members that move vertically up and down into the compost pile. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799